Citation Nr: 1627531	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher initial rating for a right knee disorder, currently evaluated as 10 percent disabling from January 25, 2007, and 30 percent disabling from October 29, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to March 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the VA Regional Office (RO) in Atlanta, Georgia.

The issue of clear and unmistakable error (CUE) in the February 2010 rating decision has been raised by the record in a March 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a rating in excess of 30 percent for a right knee disorder, to include whether a separate rating for instability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right knee condition was manifested by extension limited to 20 degrees from January 25, 2007.

2.  The Veteran's right knee suffered from a torn medial meniscus, and he experienced frequent episodes of locking, pain, and effusion from January 25, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating disability rating for the right knee disorder on the basis of limitation of motion are met since the grant of service connection.  38 U.S.C.A. §§ 5107(b), 5510 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015), Diagnostic Code 5261.

2.  The criteria for a separate rating of 20 percent for a torn medial meniscus are met for the entire appeal period.   38 U.S.C.A. §§ 5107(b), 5510 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015), Diagnostic Code 5258.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a rating in excess of 30 percent for a right knee condition, as well as an earlier effective date for that 30 percent rating.  For the following reasons, the Board agrees.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

During the period under consideration, the Veteran's right knee disability is rated under Diagnostic Code 5261, Leg, limitation of extension.  See 38 C.F.R. § 4.71(a).  He requested an alternative rating under Diagnostic Code 5257.

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees; a 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees. A 50 percent rating is warranted when extension is limited to 45 degrees.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Notably, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Codes 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, VA General Counsel held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be assigned based on painful motion under 38 C.F.R. § 4.59.

In addition, Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint, warrants a 20 percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5258.

Effective dates for the award of VA benefits are generally governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

A review of the facts reveals the following:

In January 2007, the Veteran submitted a service connection claim for his right knee.

In April 2007, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with a right knee strain.  The Veteran complained of the following symptoms: pain, weakness, stiffness, "buckling," "locking," and fatigability.  Due to such symptoms, the Veteran was unable to walk or exercise properly, and he experienced pain with prolonged sitting, driving, and squatting.

Examination of the right knee presented tenderness, abnormal movement, guarding of movement, and crepitus.  The examiner determined the Veteran's joint function was limited by pain, fatigue, and lack of endurance.  The Veteran's medial and lateral collateral ligament were stable, and his medial and lateral meniscus were normal.

In 2007, the Veteran submitted a July 2004 note from his doctor discussing a lateral meniscus tear in his right knee.

In December 2007, the Veteran was granted a 10 percent right knee disability rating, effective January 25, 2007, for painful or limited motion of a major joint.

In January 2008, the Veteran responded to the Rating Decision (RD) with a Notice of Disagreement (NOD), stating that he deserved a higher rating due to instability, lack of balance, constant stiffness, pain, and a "grinding" noise in his right knee.  The Veteran also stated his knee condition had worsened, and he requested a new C&P examination.

In February 2008, the Veteran underwent a second C&P examination and reported the following symptoms, following an April 2004 fall into a hole: weakness, stiffness, "buckling," lack of endurance, and inability to ambulate normally.  The Veteran did not experience swelling, heat, redness, locking, fatigability, or dislocation.

The examiner determined the Veteran's flexion was limited to 50 degrees, and his joint function was limited by pain, fatigue, weakness, and lack of endurance.  The Veteran's anterior and posterior ligaments were stable, as were the Veteran's medial and lateral meniscuses.

In June 2008, the Veteran issued a RD, continuing the Veteran's 10 percent right knee rating.

The Veteran responded, via a written NOD, stating he frequently fell down the stairs due to his knee "popping," or "locking."  The Veteran requested to be rated under Diagnostic Code 5257 for instability.

The Veteran was afforded an additional C&P examination in October 2009.  The Veteran complained of the following symptoms: weakness, stiffness, swelling, "buckling," lack of endurance, fatigability, pain, and "locking."  The Veteran's symptoms occurred as frequently as six times a day, and caused difficulty standing, sitting, and ambulating.  The Veteran again explained that his right knee condition developed in April 2004 when he twisted his right knee while falling into a hole.

Upon examination, the examiner determined the Veteran suffered from instability, abnormal movement, weakness, deformity, and guarding of movement.  The Veteran's extension was limited to 30 degrees, and his flexion stopped at 100 degrees.  The Veteran's effective range of motion was further limited by pain, fatigue, weakness, lack of endurance, and incoordination.

Lastly, the examiner determined the Veteran suffered from a right medial meniscus tear, which caused his right knee to "lock" 20 degrees short of full extension.

In February 2010, the RO increased the Veteran's disability rating to 30 percent under Diagnostic Code 5261, for extension limited to 20 degrees, effective October 29, 2009 (the date of the examination).

In March 2010, the Veteran submitted an additional NOD, explaining that he disagreed with the February 2010 RD, as he should have received a 30 percent rating as of January 2008, the date he originally asked for an increased rating.

Applying the law to the facts of the case, the Board finds the Veteran should be awarded a separate 20 percent rating under Diagnostic Code 5258, Cartilage, semilunar, dislocated, effective the date of his original claim, January 25, 2007.  The Board finds this is not pyramiding, as the symptoms under DC 5258, including "popping," "locking" and effusion into the joint, are not necessarily contemplated by DC 5261.  Additionally, the Board finds the Veteran's 30 percent rating for limitation of extension under Diagnostic Code 5261 should be extended to the date of his original claim, January 25, 2007.

The record clearly demonstrates that the Veteran suffered from a right medial meniscal tear from the outset of the claim.  The Veteran submitted a July 2004 note from his doctor documenting that he suffered from a right knee meniscal tear.  Despite the fact that the Veteran underwent three C&P examinations-and all examiners claimed to review the Veteran's medical records-the examiners failed to note the Veteran suffered from a right medial meniscal tear until the final examination in October 2009.  The Veteran should not suffer for the inability of the C&P examiners to appropriately diagnose his right knee condition.  Throughout the period on appeal, the Veteran consistently complained of popping and locking.  Thus, he should be awarded the higher, 20 percent rating for a meniscal tear from the date he first applied for the claim, the day his legal entitlement to compensation arose.  38 U.S.C.A. § 5110(a).

As for the Board's decision to extend the Veteran's 30 percent rating for limitation of extension to the origination of the claim, the final C&P examiner determined the Veteran's inability to extend his leg was due to the locking caused by his right medial meniscal tear.  Given that the Veteran suffered from this same tear throughout the entire period on appeal, it stands to reason that he also suffered from the same limitation of extension throughout the entire period on appeal.  In any event, the evidence does not demonstrate distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, with regard to limitation of extension.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Throughout the entire period on appeal, the Veteran's lay statements demonstrate that he suffered from, pain, inability to sit or stand without pain and fatigue; the Veteran is competent to report on his experience of such symptoms.  Thus, the Board finds the Veteran's 30 percent rating should be extended to the day he first filed for his claim, the day he was first legally entitled to compensation.  38 U.S.C.A. § 5110(a).

The Board acknowledges that the first two C&P examiners in April 2007 and February 2008 determined the Veteran did not experience such a limitation of extension.  The Board, however, finds the findings from those examinations lack any probative value.  An exam can be found adequate only if the examiner clearly and rationally considered all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  See Renoal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that medical opinions based on incomplete or inaccurate factual premises are not probative).  In this case, not only did the first two examiners fail to clearly and rationally consider all evidence, as demonstrated by their inability to discover the note from the Veteran's doctor diagnosing him with a meniscal tear, they also failed in their examination of the Veteran by their inability to accurately determine he suffered from a right meniscal tear.  Thus, the Board affords no probative value to those examinations.

For the aforementioned reasons, the Board finds that the Veteran is entitled to an earlier effective date for a 30 percent rating under Diagnostic Code 5261, as well as a separate 20 percent rating under Diagnostic Code 5258.  Both ratings are effective January 25, 2007.


ORDER

Entitlement to a 30 percent rating under Diagnostic Code 5261 for a right knee disorder is granted, effective January 25, 2007.

Entitlement to a 20 percent rating under Diagnostic Code 5258 for a right knee condition is granted, effective January 25, 2007.


REMAND

The Board notes that the Veteran has argued that he is entitled to a higher rating.  

In a January 2008 communication from the Veteran, he asserted that he suffered from instability, and requested a rating under Diagnostic Code 5257.  The Board finds that none of the three C&P examinations on record completely addressed the Veteran's stability.  Thus, concerning the length of time since the last examination, as well as the need for additional information, the Board finds that a current examination of the Veteran's right knee is needed.  See 38 C.F.R. § 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination of his right knee.  The examiner is asked to specifically address the following:

a. Identify and describe all symptoms and manifestations attributable to the service-connected right knee condition.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree since 2007.

c. Determine whether the right knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


